NO. 12-14-00087-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

CHRISTOPHER LEE BLACK,                          §      APPEAL FROM THE 7TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Christopher Lee Black appeals his conviction for burglary of a habitation. The trial court
sentenced him to six years of imprisonment. In two issues, Appellant contends the trial court and
the District Clerk erred in imposing attorney’s fees against him. We affirm.


                                         BACKGROUND
       In June 2013, Appellant pleaded guilty to the offense of burglary of a habitation. The
trial court placed him on deferred adjudication community supervision for six years. In February
2014, the State moved to proceed to final adjudication. Appellant pleaded true to the allegations
in that motion. The trial court granted the motion, revoked Appellant’s community supervision,
and sentenced him to six years of imprisonment. Additionally, the court ordered him to pay
$274.00 in court costs.


                                       ATTORNEY’S FEES
       In his first issue, Appellant contends the trial court erred in imposing attorney’s fees
against him. In his second issue, Appellant contends the District Clerk erred in imposing
attorney’s fees against him. He argues that the trial court determined that he is indigent and
appointed counsel to represent him. Because assessment of attorney’s fees following a finding
of indigence is improper, he contends the judgment and the bill of costs should be modified to
reflect the amount of proper taxable court costs due.
       The record shows that the trial court found Appellant indigent and appointed counsel.
The bill of costs from the District Clerk’s office, prepared three days after the judgment was
signed, reflects a total outstanding balance of $574.00, which includes a $300.00 assessment for
attorney’s fees.     However, the judgment orders Appellant to pay $274.00 in court costs.
Additionally, an order to withdraw funds to pay court costs in the amount of $274.00 was
rendered ordering payment from Appellant’s inmate trust account. This order was incorporated
into the judgment.
       Unless a material change in a criminal defendant’s financial resources is established by
competent legal evidence, once that defendant has been found to be indigent, he is presumed to
remain indigent for the remainder of the proceedings.         TEX. CODE CRIM. PROC. ANN. art.
26.04(p) (West Supp. 2014). Here, both sides agree that there is nothing in the record to indicate
that Appellant’s indigent status has changed.
       A certified bill of costs, a governmental record, imposes an obligation upon a criminal
defendant to pay court costs, irrespective of whether that bill is incorporated by reference into the
written judgment. Allen v. State, 426 S.W.3d 253, 256-57 (Tex. App.–Texarkana 2013, no pet.).
We review the assessment of court costs on appeal to determine if there is a basis for the cost.
See Johnson v. State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). Only statutorily authorized
court costs may be assessed against a criminal defendant. Id. at 389 & n.3. Because Appellant
remains indigent, the $300.00 charge for attorney’s fees on the bill of costs is erroneous. We
therefore modify the bill of costs to delete the assessment for attorney’s fees. See Williams v.
State, 432 S.W.3d 450, 457 (Tex. App.–San Antonio 2014, pet. ref’d). We sustain Appellant’s
second issue. However, the judgment and the order to withdraw funds are consistent with a
finding of indigence as they do not reflect an assessment for attorney’s fees. Accordingly, there
is no need to modify the judgment. We overrule Appellant’s first issue.


                                           DISPOSITION
       Because the trial court did not impose attorney’s fees on Appellant, we affirm the trial
court’s judgment.




                                                 2
                                                                GREG NEELEY
                                                                   Justice

Opinion delivered April 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 8, 2015


                                         NO. 12-14-00087-CR


                                  CHRISTOPHER LEE BLACK,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0203-13)


                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.

                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below
for observance.

                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.